UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-2403



In re: WILLIAM M. BAILEY,

                    Petitioner.



                         On Petition for Writ of Habeas Corpus.


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


William M. Bailey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William M. Bailey has filed an original petition for a writ of habeas corpus,

challenging the legality of his state court convictions and seeking release. This court

ordinarily declines to entertain original habeas corpus petitions under 28 U.S.C. § 2241

(2012), and this case presents no reason to depart from this practice. Moreover, we

conclude that the interests of justice would not be served by transferring this case to the

district court. See 28 U.S.C. §§ 1631, 2241(b) (2012). Accordingly, we deny leave to

proceed in forma pauperis and dismiss the petition. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                   PETITION DISMISSED




                                             2